Horton, J.,
dissenting: Once again I feel that this court is following a laudable course of trying to make a general statute apply in a way that avoids impact on a discrete group that should not be impacted. In doing so, the court also removes the impact from those that should be impacted and does substantial injury to the purpose of the legislature. This is an excellent example of a wrong that should be addressed by the legislature.
The majority finds ambiguity in RSA 275:43-a. “On any day an employee reports to work at an employer’s request, he shall be paid not less than 2 hours’ pay at his regular rate of pay; . ...” I find no ambiguity in this language. “[EJmployer’s request” means just that, and is in opposition to employee’s initiative.
Nor, should I accept ambiguity, would I find that the legislative history available to us limits the application of the statute to the specific incidents cited. Rather, the intent that I perceive is that there are no work days under two hours. The effort of making one’s self available for labor mandates at least two hours of pay. Hiring agreements can’t change this policy any more than they can alter the minimum wage or overtime rules.
I would affirm the ruling below.